UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7136


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENNETH WAYNE MCLEOD, a/k/a Killer,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.    N. Carlton Tilley,
Jr., Senior District Judge. (1:98-cr-00306-NCT-1)


Submitted:   February 6, 2012                Decided:   July 17, 2012


Before GREGORY, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public          Defender, Eric D. Placke,
Assistant Federal Public Defender,      Greensboro, North Carolina,
for Appellant. Ripley Rand, United       States Attorney, Robert M.
Hamilton, Assistant United States       Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kenneth    Wayne   McLeod       seeks   to   appeal    the   district

court’s order denying his motion filed pursuant to 18 U.S.C. §

3582(c)(2) (2006).       McLeod argues that the district court abused

its discretion in denying his motion based on its finding that

more than 4.5 kilograms of crack cocaine was attributable to

him.   We affirm.

            Guidelines    Amendment     706    reduced     the    offense   level

applicable to most crack cocaine offenses.                    United States v.

Lindsey, 556 F.3d 238, 243 (4th Cir.), cert. denied, 130 S. Ct.

182 (2009); see U.S. Sentencing Guidelines Manual (“USSG”) §

1B1.10(c)     (2008)   (stating      amendment      applies      retroactively).

Under this Amendment, a defendant whose drug conviction involved

crack cocaine is eligible for a reduced sentence only if the

Amendment lowers his applicable Guidelines range.                  Lindsey, 556

F.3d   at   244.    However,   the    base     offense    level    for   offenses

involving 4.5 kilograms or more of crack is not affected by

Amendment 706.      See USSG § 2D1.1(c)(1) & n.10(D)(ii)(I).

            In reviewing a § 3582 motion, the district court is

not permitted to make new findings inconsistent with the factual

findings made during the original sentencing.                 United States v.

Woods, 581 F.3d 531, 538 (7th Cir. 2009).                  However, the court

may make new, consistent findings if they are supported by the

record.     United States v. Hall, 600 F.3d 872, 876 (7th Cir.

                                        2
2010); see also United States v. Moore, 582 F.3d 641, 646 (6th

Cir. 2009)        (“We do not agree with [the defendant] that the

district     court’s      previous        determination         of     ‘more    than     1.5

kilograms’       means    that       it   cannot        also   find     more    than     4.5

kilograms.”).         When a defendant, like McLeod, fails to object to

factual    findings           in   his     presentence         report     (“PSR”),       the

Government      has     met    its    burden       of   proving      those    facts    by   a

preponderance of the evidence, and the court may rely on them in

sentencing the defendant without further inquiry.                              See United

States v. Revels, 455 F.3d 448, 451 n.2 (4th Cir. 2006).

            In     rejecting         McLeod’s       motion,     the     district       court

specifically held that the quantity of crack attributable to

McLeod    was     4.5    kilograms        or   greater.         After    reviewing       the

record, we conclude that the district court’s finding was amply

supported by the offense conduct section of McLeod’s PSR, to

which    McLeod    stipulated        as    the     factual     basis    for    his    guilty

plea, and that the finding was consistent with the sentencing

court’s    original       factual         findings       regarding      drug    quantity.

Thus, the district court did not abuse its discretion in denying

McLeod’s motion.          See United States v. Munn, 595 F.3d 183, 186

(4th Cir. 2010) (stating standard of review).

            Accordingly, we affirm the district court’s judgment.

We   dispense     with    oral       argument      because     the     facts   and     legal



                                               3
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           AFFIRMED




                                4